MORRISON, Judge.
The offense is the sale of whiskey in a dry area; the punishment, sixty days in jail and a fine of $1,000.00.
Inspector Baxter, of the Texas Liquor Control Board, testified that he called a certain telephone number in the city of Lubbock, from a card which had come into his possession, and asked to speak to Jean, whose name appeared on the card; that the woman’s voice identified herself as Jean; that he then told her he wanted to buy a pint of whiskey and made an appointment to meet her. The witness stated that he and Inspector Hood proceeded to the rendezvous and there purchased a pint of whiskey from the appellant and then placed her under arrest.
Inspector Hood corroborated Baxter’s testimony as to the purchase from appellant.
It was stipulated that Lubbock County was a dry area.
Appellant, testifying in her own behalf, stated that on the night in question she received a telephone call from a man who identified himself as Bill Stewart; that she had been having *362dates with Stewart; and that when he suggested that she get some whiskey and meet him, she agreed. She testified that she borrowed a bottle of whiskey from a friend, and when she arrived at the appointed place, Baxter walked up to her car, took the whiskey out of her hand, and pitched $5.00 over in the automobile.
If this testimony raised an issue, it was resolved against appellant by the jury’s verdict.
Appellant attacks the sufficiency of the evidence to establish the dry status of Lubbock County. She overlooks the stipulation entered into in open court.
We find the evidence sufficient; and no reversible error appearing, the judgment of the trial court is affirmed.